225 F.3d 1234 (11th Cir. 2000)
Larry BOLIN, Kenneth David Pealock, et al., Plaintiffs-Appellants,v.Richard W. STORY, et al., Defendants-Appellees.
No. 99-13880Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
September 6, 2000.September 18, 2000.

Appeal from the United States District Court for the Northern District of  Georgia.(No. 99-00024-CV-RLV-2), Robert L. Vining, Jr., Judge.
Before TJOFLAT, HULL and RONEY, Circuit Judges.
PER CURIAM:


1
After being convicted of certain criminal offenses, plaintiffs brought this  civil rights action seeking injunctive and declaratory relief against numerous  judges and prosecutors, as well as an Internal Revenue Service ("IRS") agent.  Plaintiffs appeal the district court's denial of plaintiffs' recusal motions and  the Rule 12(b)(6) dismissal of their action based upon absolute immunity. Upon  review, we affirm.

I. BACKGROUND

2
A.Criminal Prosecution of Plaintiff Thompson


3
In 1995, Plaintiff Lloyd Thompson was convicted of a drug conspiracy in  violation of 21 U.S.C.  846. Thompson's conviction and sentence were affirmed  by this Court in an unpublished opinion on July 15, 1996. Thompson subsequently  filed a motion to vacate his sentence pursuant to 28 U.S.C.  2255. See United  States v. Thompson, Civil Action No. 1:97-cv-1815-WCO. Magistrate Judge John R.  Strother issued a report and recommendation in which he recommended that the  motion to vacate be denied. United States District Judge William C. O'Kelley  adopted the report and recommendation and subsequently declined to issue a  certificate of appealability. Thompson alleges that he appealed this ruling, but  no ruling has been made by this Court.


4
In addition, Thompson asserts that "in the course of reviewing his paperwork,  [he] found the following entry on his master docket sheet":


5
11/6/9772 ORDER by Mag Judge John R. Strother Jr. as to defendant Lloyd Barry  Thompson directing clerk to shred sealed material. (yrm) [Entry date 11/20/97]


6
Finally, Thompson asserts that "[i]t was patently obvious from the ruling of  defendant district judge William C. O'Kelly [sic] that he had not read any of  plaintiff Lloyd Barry Thompson's  2255 petition" and that "predictably" his  arguments will not be read by Article III judges in this Court either.


7
B.Criminal Prosecution of Plaintiffs Pealock and Bolin


8
In 1997, plaintiffs Kenneth Pealock and Larry Bolin, among others, were indicted  for conspiracy to defraud the United States. See United States v. Pealock, 2:97-  cr-29-RWS. Pealock and Bolin were tried before United States District Judge  Richard W. Story, and found guilty on March 15, 1999. Pealock was sentenced to a  term of imprisonment, and Bolin had yet to be sentenced as of the time of the  district court's ruling in this case.1 Defendant Assistant United States  Attorney David M. Leta handled the case for the government.


9
Pealock and Bolin allege that the only reason charges were brought against  Pealock was so that Leta could "score 'career points' by obtaining a  $3,000,000.00 forfeiture of plaintiff Kenneth Pealock's property." Further,  Pealock and Bolin allege that "either defendant district judge Richard W. Story  is being completely dishonest in his rulings or someone else (i.e., the  prosecutor) is writing his opinions for him."2

C.The Civil Complaint

10
Plaintiffs brought this action for declaratory and injunctive relief against  Judges O'Kelley and Story, Magistrate Judge Strother, most of the active and  senior judges of this Court,3 Assistant United States Attorney Leta, the United  States Attorney for the Northern District of Georgia, Richard Deane, Ted  Robertson, an IRS agent who was allegedly involved in Pealock and Bolin's  federal criminal trial, and unnamed law clerks and staff attorneys for this  Court. Plaintiffs state that "[t]he gravamen of plaintiffs' Complaint is that  the defendant federal judges do not READ anything submitted by pro se litigants,  thereby defrauding them of the judgments that are rightfully theirs." In  addition, "[t]his case also addresses perjury by a government witness before a  grand jury, capricious prosecution, denial of the right to have a disinterested  prosecutor, withholding of Brady material, and judicial dishonesty."


11
The complaint asserts that both this Court and the "Northern District of  Georgia" treat pro se litigants differently than licensed attorneys in that  magistrate judges in the district court make reports and recommendations which  are then adopted by district judges who have not read the pro se pleadings.  Further, the complaint alleges that "[i]t has been clearly established that  appellate court judges in the Eleventh Circuit routinely do not read pro se  briefs, but allow staff attorneys to make 'summaries' for them instead." The  plaintiffs base this assertion on the testimony of both former Chief Judges  Joseph Hatchett and Gerald Tjoflat at a March 28, 1998 public hearing of the  Commission on Structural Alternatives for the Federal Courts of Appeals in  Atlanta, Georgia.


12
Plaintiffs' complaint appears to allege that the failure of the defendant judges  to read pro se pleadings violates their right to equal protection, denies them  access to the courts, and amounts to obstruction of justice. In addition, the  complaint appears to allege that this practice constitutes a fraud on the court  and permitted Leta to present false testimony in the prosecution of Pealock and  Bolin, thus perpetuating the fraud on the court. Finally, the complaint alleges  that the defendant judges, court personnel, and U.S. Attorneys comprise an  enterprise which persists in a pattern of racketeering activity to obstruct  justice.


13
Plaintiffs' complaint seeks declarations that (1) pro se litigants "are entitled  to the same consideration in adjudication of their actions as any lawyer from  any 'blue chip' law firm," (2) "the practice of allowing staff attorneys to make  presentations to appellate panels too involved in other things" is  unconstitutional, (3) "the practice of issuing an Opinion without first reading  the pleadings of a pro se litigant" is unconstitutional, and (4) Defendant  Judges Story and Strother are "mentally incompetent by reason of bias."  Plaintiffs also seek to enjoin defendants to provide (1) a report by this Court  to Congress, (2) "extensive discovery ... in order to uncover and document the  fraud in the judgments rendered against them and the pathological bias of  defendant federal district court judge Richard W. Story, defendant senior  district court judge William C. O'Kelly [sic], and federal magistrate judge John  R. Strother, Jr.," and (3) an investigation by a grand jury into the "criminal  depredations of the defendants." Further, plaintiff Thompson seeks to void the  judgment in Thompson v. United States, Case No. 1:97-cv-1814-WCO.

D.Proceedings in the District Court

14
This action was before the Honorable Robert L. Vining, Jr., United States  District Judge for the Northern District of Georgia. The defendant Judges and  U.S. Attorneys filed a motion to dismiss plaintiffs' action on the basis of  sovereign immunity on April 22, 1999. An additional motion to dismiss was filed  by Defendant Ted Robertson on August 31, 1999. Prior to the district court's  ruling on these motions, plaintiffs filed a motion for the recusal of Judge  Vining on March 25, 1999. The district court denied that recusal motion on May  3, 1999. The plaintiffs filed another motion to recuse on June 17, 1999.


15
In an order dated September 27, 1999, the district court denied plaintiffs'  second motion for recusal and granted defendants' motions to dismiss plaintiffs'  complaint. Specifically, the district court dismissed plaintiffs' claims against  the defendant Judges and U.S. Attorneys on the basis of absolute immunity and  the claims against I.R.S. agent Robertson for failure to state a claim.4  Plaintiffs appeal the district court's orders denying recusal and dismissing  this action.

II. DISCUSSION

16
Plaintiffs raise several issues on appeal. Because plaintiffs have named most of  the active and senior judges of this Court as defendants, however, we must first  address our ability to decide this appeal before reaching the merits of these  issues.

A.Recusal by this Court

17
In ordinary circumstances, each of us would be disqualified from hearing this  appeal by virtue of being named as defendants. See 28 U.S.C.  455(b)(5)(i)  (providing that a federal judge "shall ... disqualify himself [when] [h]e ... is  a party to the proceeding"). There is an exception to this rule, however, in  cases where "the case cannot be heard otherwise." United States v. Will, 449 U.S. 200, 213, 101 S. Ct. 471, 66 L. Ed. 2d 392 (1980). Under this "rule of  necessity," a judge is not disqualified due to a personal interest if there is  no other judge available to hear the case. See id.; Atkins v. United States, 214 Ct. Cl. 186, 556 F.2d 1028, 1036 (Ct.Cl.1977).


18
The rule of necessity is generally invoked in cases in which no judge in the  country is capable of hearing the case. See In re Petition to Inspect and Copy  Grand Jury Materials, 735 F.2d 1261, 1266-67 (11th Cir.1984). At least two  courts have found, however, that where a plaintiff indiscriminately sues all of  the judges in a circuit, the fact that it is possible to convene a panel of  disinterested judges outside the circuit does not require transfer of the case  or preclude the application of the rule of necessity. See Switzer v. Berry, 198 F.3d 1255 (10th Cir.2000); Tapia-Ortiz v. Winter et al., 185 F.3d 8 (2d  Cir.1999). Specifically, in Tapia-Ortiz, a pro se prisoner brought a RICO action  against the judges of the Second Circuit Court of Appeals and its staff  attorneys claiming that they had failed, and would fail, to address properly the  issues raised in cases on appeal. The Second Circuit found that the fact that  "it is possible to convene a disinterested panel in another circuit does not  require transfer here, where appellant has indiscriminately named all  then-current Second Circuit judges as defendants, even those who had no role in  deciding either of his appeals." Tapia-Ortiz, 185 F.3d at 10.


19
Similarly, in Switzer v. Berry, 198 F.3d 1255 (10th Cir.2000), the court  determined that it did not have to recuse in the appeal of the denial of a   2254 habeas petition. The petitioner in that case previously filed a pro se RICO  action against all of the active and senior judges of the Tenth Circuit Court of  Appeals, two district court judges of the Federal District Court for the  District of Colorado, a magistrate judge, the U.S. Attorney for Colorado, the  Clerk of the Tenth Circuit, and the Tenth Circuit's Chief Staff Counsel. In the  RICO action, the petitioner alleged that the defendants conspired to obstruct  justice in that no Article III judge read the filings in his prior  1983 and  habeas cases, nor did they read the orders and judgments issued in his  1983  case, as the rulings on pro se filings are routinely authored by law clerks and  staff attorneys and signed by judges without review. The Tenth Circuit followed  the Second Circuit's reasoning in concluding that "under our duty to sit and the  rule of necessity, a lawsuit brought indiscriminately against all the active and  senior judges on the Tenth Circuit Court of Appeals does not operate  automatically to render the court unable to hear and decide an appeal brought by  the plaintiff/petitioner." Id. at 1258. In addition, the Tenth Circuit applied  this holding "both to appeals in which the judges are named and to associated or  subsequent appeals in which the plaintiff/petitioner is a party but the judges  are not named." Id.


20
We are faced with a similar situation in this case. Because only one judge  currently serving on this Court was not named as a party, it is impossible to  convene a three-judge panel in which none of the judges have a personal interest  in this case. Further, plaintiffs have indiscriminately named all, except one,  of the current judges of this circuit regardless of their involvement in any of  their appeals. Given the similarity of the situation, and the persuasive nature  of the Second and Tenth Circuits' reasoning, we follow both Tapia-Ortiz and  Switzer in concluding that the rule of necessity allows at least those judges on  this Court who have not been involved in plaintiffs' prior appeals to hear this  appeal. We therefore turn to the merits of the issues raised by plaintiffs.

B.Recusal by the District Court

21
Before reaching the merits of the district court's dismissal of plaintiffs'  action, we review the district court's denial of plaintiffs' motions for recusal  by that court. Pursuant to 28 U.S.C.  455(a), a judge "shall disqualify himself  in any proceeding in which his impartiality might reasonably be questioned." The  standard under  455 is objective and requires the court to ask "whether an  objective, disinterested, lay observer fully informed of the facts underlying  the grounds on which recusal was sought would entertain a significant doubt  about the judge's impartiality." McWhorter v. City of Birmingham, 906 F.2d 674,  678 (11th Cir.1990) (citation omitted). Under 28 U.S.C.  455, it is well  settled that the allegation of bias must show that "the bias is personal as  distinguished from judicial in nature." United States v. Phillips, 664 F.2d 971,  1002 (5th Cir. Unit B 1981), superseded on other grounds, United States v.  Huntress, 956 F.2d 1309 (5th Cir.1992);5 Phillips v. Joint Legislative Comm.,  etc ., 637 F.2d 1014, 1019-20 (5th Cir.1981). As a result, except where  pervasive bias is shown, a judge's rulings in the same or a related case are not  a sufficient basis for recusal. See Phillips, 664 F.2d at 1002-03.


22
Plaintiffs' motions offer no factual evidence of the type of personal bias that  would sustain a doubt about Judge Vining's impartiality and require recusal in  this case. Plaintiffs base their motions upon the fact that Judge Vining has sat  by designation on the Eleventh Circuit Court of Appeals in the past, has a long  term working relationship with a large majority of the defendants, and oversaw a  grand jury investigation of one of the plaintiffs. We conclude that these  allegations are not sufficient to cause an objective, disinterested, lay  observer to entertain a significant doubt about Judge Vining's impartiality.  Accordingly, we affirm the district court's denial of Plaintiffs' motions for  recusal.

C.Absolute Judicial Immunity

23
Plaintiffs also challenge the district court's grant of absolute immunity from  plaintiffs' claims of injunctive relief to the defendant judges. Judges are  entitled to absolute judicial immunity from damages for those acts taken while  they are acting in their judicial capacity unless they acted in the " 'clear  absence of all jurisdiction.' " Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S. Ct. 1099, 55 L. Ed. 2d 331 (1978); Simmons v. Conger, 86 F.3d 1080, 1084-85  (11th Cir.1996). This immunity applies even when the judge's acts are in error,  malicious, or were in excess of his or her jurisdiction. See Stump, 435 U.S. at  356, 98 S. Ct. 1099.


24
In Pulliam v. Allen, 466 U.S. 522, 104 S. Ct. 1970, 80 L. Ed. 2d 565 (1984),  however, a divided Supreme Court held that judicial immunity did not protect a  state judge from claims for injunctive relief in a  1983 action. In making this  determination, the Court concluded that, consistent with the development of  immunity in English common law, American courts had never adopted a rule of  absolute judicial immunity to claims for injunctive relief. Id. at 536, 104 S. Ct. 1970. In addition, the Court noted that, as of the time of its opinion,  seven Circuits had indicated that there was no immunity from prospective  injunctive relief and that the limitations already imposed by the requirements  for obtaining injunctive relief "severely curtail the risk that judges will be  harassed and their independence compromised by the threat of having to defend  themselves against suits by disgruntled litigants." Id. at 537-38, 104 S. Ct. 1970. Finally, the Court addressed the concern that allowing federal judges to  grant injunctive relief against state judges under  1983 would be inconsistent  with the doctrines of comity and federalism. In this regard, the Court stated  that nothing in  1983 indicates that Congress intended to insulate state judges  completely from federal review of their actions, and, because that statute  allowed for suits against state officials and did not limit the relief available  against judges, the Court declined to create such a limit. See id. at 540-42,  104 S. Ct. 1970.


25
The dissent in Pulliam disagreed with the majority's analysis of English common  law, arguing instead that the common-law remedies pointed to by the majority  were not analogous to suits for injunctive relief against judges and therefore  did not support the majority's position that such relief was available. Further,  the dissenting Justices were of the opinion that the prerequisites for  injunctive relief did not provide a sufficient protection to judicial  independence from the threat of vexatious litigation and pointed to the case  before them as an example. As a result, the dissent concluded that there was "no  principled reason why judicial immunity should bar suits for damages but not for  prospective injunctive relief." Id. at 557, 104 S. Ct. 1970.


26
The precise question of whether this Pulliam limit on judicial immunity applies  to federal judges as well, when sued pursuant to Bivens v. Six Unknown Named  Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S. Ct. 1999, 29 L. Ed. 2d 619 (1971), is one of first impression in our circuit. It has been  addressed, however, by several district courts and the Ninth Circuit Court of  Appeals. See Mullis v. United States Bankruptcy Court for the District of  Nevada, 828 F.2d 1385 (9th Cir.1987); Kampfer v. Scullin, 989 F. Supp. 194,  201-02 (N.D.N.Y.1997); Stephens v. Herring, 827 F. Supp. 359, 361-65  (E.D.Va.1993); Page v. Grady, 788 F. Supp. 1207 (N.D.Ga.1992); Wightman v. Jones,  809 F. Supp. 474 (N.D.Tex.1992); Neville v. Dearie, 745 F. Supp. 99  (N.D.N.Y.1990); see also Dorman v. Higgins, 821 F.2d 133, 139 (2d Cir.1987).  Most of these courts have held that the doctrine of absolute judicial immunity  serves to protect federal judges from injunctive relief as well as money  damages.


27
In Mullis, the Ninth Circuit pointed out several "anomalies" in the potential  application of the Pulliam exception to judicial immunity to federal judges.  Specifically, the court stated that in cases in which a federal judge meets the  preconditions for judicial immunity-that he or she acted in his or her judicial  capacity-there will "invariably" be an adequate remedy at law through either  ordinary appeals or an extraordinary writ. Further, the court stated that the  availability of these alternate remedies would diminish a plaintiff's ability to  show a serious risk of irreparable harm as well. See Mullis, 828 F.2d at 1392.


28
The Mullis court also noted that to allow injunctive relief against federal  judges would be to permit a "horizontal appeal" from one district court to  another or even "reverse review" of a ruling of the court of appeals by a  district court. Id. at 1392-93. The court then went on to conclude that these  problems suggested that the Pulliam exception should not apply in suits against  federal judges. Finally, the Mullis court noted that this conclusion was  supported by the absence of explicit statutory authority for a suit against a  federal judge as was present in the  1983 action against a state judge at issue  in Pulliam. Id. at 1393-94.


29
Similarly, in Page v. Grady, 788 F. Supp. 1207 (N.D.Ga.1992), the Northern  District of Georgia concluded that the rationale of Pulliam does not apply in  suits against federal judges. In Page, the court noted that suits against state  officials are explicitly allowed by  1983 and that suits for injunctive relief  against state judges were necessary to effectuate the historical practice of  federal court oversight of state courts. 788 F. Supp. at 1211. Because these  policies are not at issue in suits against federal judges, and Bivens actions  against federal officials are judicially-created remedies anyway, the Page court  found that it was inappropriate to limit absolute judicial immunity in Bivens  suits against federal judges. Id. at 1211-12. The court also noted that to find  otherwise would be to allow a new method of oversight of federal court actions  by co-equal or inferior federal courts. See id. at 1212; Stephens, 827 F. Supp.  at 361-65; Wightman, 809 F. Supp. at 476-79.


30
There is an opposing position that warrants discussion, however. Specifically,  the dissent in Mullis quotes Pulliam 's conclusions that the absence of immunity  from prospective relief prior to that time had not chilled judicial independence  and that such independence was adequately protected by the requirements for  injunctive relief as follows:


31
We never have had a rule of absolute judicial immunity from prospective  relief, and there is no evidence that the absence of that immunity has had a  chilling effect on judicial independence ... The limitations already imposed  by the requirements for obtaining equitable relief against any defendant-a  showing or an inadequate remedy at law and of a serious risk of irrevocable  harm (citations omitted),-severely curtail the risk that judges will be  harassed and their independence compromised by the threat of having to defend  themselves against suits by disgruntled litigants.


32
Mullis, 828 F.2d at 1394-95 (O'Scannlain, J. dissenting) (alterations in  original); see Scruggs v. Moellering, 870 F.2d 376, 378 (7th Cir.1989)  (questioning Mullis ' need for reliance upon absolute immunity when the court's  conclusion that an adequate remedy at law existed led to the same result),  abrogated on other grounds, Antoine v. Byers & Anderson, Inc., 508 U.S. 429, 113 S. Ct. 2167, 124 L. Ed. 2d 391 (1993); Dorman v. Higgins, 821 F.2d 133, 139 (2d  Cir.1987) (citing Pulliam, without discussion, for the proposition that a  federal probation officer's quasi-judicial immunity from damages claims  regarding the preparation of a pre-sentence report did not bar similar claims  for injunctive relief); Neville v. Dearie, 745 F. Supp. 99, 102 (N.D.N.Y.1990)  (citing Dorman for the proposition that judicial immunity does not bar claims  for injunctive relief against federal judges).


33
In addition, the Supreme Court has previously held that it is inappropriate to  create a distinction between state and federal officials for the purposes of  immunity as follows:


34
There is no basis for according to federal officials a higher degree of  immunity from liability when sued for a constitutional infringement as  authorized by Bivens than is accorded state officials when sued for the  identical violation under  1983. The constitutional injuries made actionable  by  1983 are of no greater magnitude than those for which federal officials  may be responsible.


35
Butz v. Economou, 438 U.S. 478, 500, 98 S. Ct. 2894, 57 L. Ed. 2d 895 (1978). We  have similarly stated that the immunities provided federal officials in Bivens  actions are coextensive with those provided state officials from  1983 actions.  See Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir.1995); Charles v. Wade, 665 F.2d 661, 666 (5th Cir. Unit B 1982); Barker v. Norman, 651 F.2d 1107, 1122 (5th  Cir.1981).6 Thus, this issue is a closer one than it would seem at first blush.  After considering both sides of the issue, however, we find the stronger  argument favors the grant of absolute immunity to the defendant federal judges  in this case. Thus we affirm the district court's dismissal of the claims  against the defendant judges.


36
Further, even assuming arguendo that the Pulliam decision applies equally in  Bivens actions against federal judges, that decision has been partially  abrogated by statute. Specifically, in 1996, Congress enacted the Federal Courts  Improvement Act ("FCIA"), Pub.L. No. 104-317, 110 Stat. 3847 (1996), in which it  amended  1983 to provide that "injunctive relief shall not be granted" in an  action brought against "a judicial officer for an act or omission taken in such  officer's judicial capacity ... unless a declaratory decree was violated or  declaratory relief was unavailable." At least two district courts have  determined that this amendment also limits any injunctive relief available  against federal judges. See Jones v. Newman, No. 98 CIV. 7460 (MBM) (S.D.N.Y.  June 30, 1999); Kampfer v. Scullin, 989 F. Supp. 194 (N.D.N.Y.1997). As the court  in Jones explained, there are two reasons supporting the applicability of this  amendment in Bivens actions. First, as a general matter federal courts  incorporate  1983 law into Bivens actions. See Antoine v. Byers & Anderson,  Inc., 508 U.S. 429, 433 n. 5, 113 S. Ct. 2167, 124 L. Ed. 2d 391 (1993). In  addition, to the extent that federal judicial officers are not immune from suits  for injunctive relief, their liability is based on  1983 law as set out in  Pulliam. As a result, even assuming arguendo that Pulliam does apply to federal  judges, the 1996 amendment to  1983 would limit the relief available to  plaintiffs to declaratory relief. As discussed below with regard to the  defendant prosecutors, plaintiffs are not entitled to declaratory relief as  there is an adequate remedy at law. Therefore, for this reason as well, the  district court properly dismissed plaintiffs claims against the defendant  judges.

D.Defendant Prosecutors

37
Prosecutors are also entitled to absolute immunity from damages for acts or  omissions associated with the judicial process, in particular, those taken in  initiating a prosecution and in presenting the government's case. See Imbler v.  Pachtman, 424 U.S. 409, 430-31, 96 S. Ct. 984, 47 L. Ed. 2d 128 (1976); Jones v.  Cannon, 174 F.3d 1271, 1281 (11th Cir.1999); Fullman v. Graddick, 739 F.2d 553,  558-59 (11th Cir.1984). Our predecessor court has held that prosecutors are not  immune from claims for injunctive relief, however. See Tarter v. Hury, 646 F.2d 1010, 1012 (5th Cir.1981) ("[P]rosecutors do not enjoy absolute immunity from  [declaratory and injunctive relief] claims."). Further, we have found no case  distinguishing between state and federal prosecutors in this regard as has been  done between state and federal judges. However, we do not resolve this question  because the district court's dismissal of plaintiffs claims against the  defendant prosecutors may so clearly be upheld on an alternate ground.


38
In order to receive declaratory or injunctive relief, plaintiffs must establish  that there was a violation, that there is a serious risk of continuing  irreparable injury if the relief is not granted, and the absence of an adequate  remedy at law. See Newman v. Alabama, 683 F.2d 1312 (11th Cir.1982). As aptly  noted by the Ninth Circuit in Mullis, there is an adequate remedy at law for the  violations alleged by plaintiffs in their complaint. Specifically, plaintiffs  may appeal any rulings, or actions taken, in their criminal cases not only to  this Court but also to the Supreme Court. In addition, plaintiffs may seek an  extraordinary writ such as a writ of mandamus in either this Court or the  Supreme Court. See 28 U.S.C.  1651. Accordingly, there is an adequate remedy at  law and plaintiffs are not entitled to declaratory or injunctive relief in this  case. As a result, the district court was correct in dismissing plaintiffs'  claims, albeit for a different reason.7


39
E.Dismissal of Claims Against Defendant Robertson


40
Plaintiffs also allege that the district court erred in dismissing their claims  against defendant Robertson. The district court dismissed these claims for  failure to state a claim based upon the fact that plaintiffs' complaint fails to  allege any specific misconduct by Robertson. Plaintiffs assert that there is  ample evidence in the record to prove their allegations of misconduct against  Robertson and refer the court to materials filed in the criminal case against  plaintiff Pealock. Regardless of whether the district court could have properly  taken judicial notice of these materials in ruling upon Robertson's motion to  dismiss, we note that the same alternate remedies available to plaintiffs for  their claims against the defendant judges and prosecutors are also available for  their claims against Robertson. Accordingly, plaintiffs are not entitled to  declaratory or injunctive relief against Robertson either and we affirm the  district court's dismissal of plaintiffs' claims against him as well.

III. CONCLUSION

41
The district court did not err in denying plaintiffs' motions for recusal. We  also conclude that the defendant judges are entitled to absolute immunity and  plaintiffs cannot show the absence of an adequate remedy at law for their claims  and therefore are not entitled to the declaratory or injunctive relief sought in  their complaint. As a result, we affirm the district court's dismissal of this  action.


42
AFFIRMED.



NOTES:


1
 Court records indicate that Bolin was sentenced to a forty-eight month term of  imprisonment on November 24, 1999.


2
 Plaintiffs also attach a "Summary of Events" to their complaint describing what  they allege to be specific incidents of misconduct during the criminal  prosecution of Pealock and Bolin.


3
 There is only one judge on this Court, Judge Charles R. Wilson, who is not a  named defendant in this case as he was sworn in as a member of this Court after  the filing of plaintiffs' complaint.


4
 In response to the defendants' motions to dismiss, plaintiffs clarified that  their claims were against defendants in their individual capacity. As a result,  the district court found that sovereign immunity was not at issue. Similarly,  plaintiffs only assert claims against defendants in their individual capacity on  appeal, and thus no issue of sovereign immunity is presented to this Court  either.


5
 In Stein v. Reynolds Securities, Inc., 667 F.2d 33 (11th Cir.1982), the Eleventh  Circuit adopted decisions of the former Fifth Circuit, Unit B, rendered after  September 30, 1981, as binding precedent.


6
 None of these cases directly addresses the scope of absolute judicial immunity,  however. Abella merely contains a general comment on the coextensiveness of  remedies and immunities under  1983 and Bivens, Charles discusses witness  immunity, and Barker involves qualified immunity. Indeed, Abella contains a  footnote explicitly stating that the court does not address the issue of  absolute immunity. See Abella, 63 F.3d at 1065-66 n. 3.


7
 Even were the defendant judges not entitled to absolute immunity, the remaining  claims for declaratory relief against them would be properly dismissed for this  reason as well.